Title: To Thomas Jefferson from the Abbés Arnoux and Chalut, 23 April 1787
From: Arnoux, Abbé,Chalut, Abbé
To: Jefferson, Thomas



Paris 23. avril 1787.

C’est aux sentiments que vous inspirez Monsieur, que vous devez le bon accuil dont nous remerciez. L’estime et l’attachement que nous avons pour vous nous fera saisir toutes les occasions qui se presenteront pour faire des choses qui vous soient agreables.
Si vous ne connoissiez la france que par les provinces que vous avez parcourues, vous auriez une meilleure opinion des moeurs françoises; vous étes trop eclairé pour attribuer à d’autres causes qu’au Gouvernement les vices qui vous ont choque. Nous sommes ce que les loix nous ont faits. Plaignez notre vieille nation et felicitez-vous de la vertu, de la jeunesse de la vôtre. Nous n’esperons pas de vous ressembler jamais, l’histoire de tous les tems nous ote cet espoir. Nulle nation n’a passé de la corruption a la vertu et à la liberté. Telle est notre destinée.
Nous attendons avec impatience votre retour. Vous viendrez chargé de bien des Connoissances dans les arts utiles, que vous enverrez dans votre patrie comme un hommage de votre amour pour elle. Gardez-vous bien de lui donner le gout des arts agreables. Laissez-nous cet aliment de corruption, et conservez une vertu qui fera seule votre bonheur.
Quand vous serez à Paris nous causerons de La retraite de M. de Calonne, de l’assemblée des notables et nous vous renouvellerons les assurances de notre estime et de notre amitié avec Lesquelles nous avons l’honneur d’être Monsieur vos très humbles et très obeissants Serviteurs,

L’abbé Arnoux
L’abbé Chalut

